—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Giaccio, J.), rendered April 15, 1997, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (5).
The defendant’s claim that the prosecutor improperly used *650peremptory challenges to exclude black jurors is not preserved for appellate review. It is incumbent upon the party asserting a claim under Batson v Kentucky (476 US 79) to articulate and develop all of the grounds supporting the claim, both factual and legal, during the voir dire when the objection is raised and discussed (see, People v Childress, 81 NY2d 263, 268). Here, none of the Batson arguments raised on the defendant’s CPL 330.30 motion were raised during voir dire.
Contrary to the defendant’s contention, the jury charge included instructions on how to evaluate the credibility of police witnesses. The defendant’s remaining contentions are unpreserved for appellate review, and, in any event, are without merit.
Rosenblatt, J. P., Sullivan, Santucci and Goldstein, JJ., concur.